DETAILED ACTION
Response to Amendments
The amendment filed on 1/4/2022 has been entered.  
Claims 21-38 remain pending in the application of which claim 22 is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a second rack" of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be added.

Allowable Subject Matter
Claims 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 37, the prior art of record, in combination with other limitations of the claim, is silent on “a bottom surface of the rack directly contacts and is supported by the support surface of the base”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration since placing the rack against the support surface will prevent the rack from properly supporting the cartridges in Tomlinson. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 38, the prior art of record, in combination with other limitations of the claim, is silent on “wherein the height of the rack is greater than the height of the bushing”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration without hindsight reasoning. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 23-30 and 33 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGPub# 20010043972 of Tomlinson (henceforth Tomlinson) in view of USP# 5,221,144 of Schwarz et al. (henceforth Schwarz).
Regarding claim 21, Tomlinson teaches a cartridge processing system (Tomlinson: apparatus shown in fig. 13), comprising: 
a base (Tomlinson: 56) configured to support cartridges (Tomlinson: 16) on an underlying support surface (Tomlinson: top surface of 56), the base comprises rods (Tomlinson: 60) extending from the base; 
a rack (Tomlinson: 54) with support holes (Tomlinson: 58) configured to support respective ones of the cartridges (Tomlinson: see figs. 12-13), the rack comprises rack receptacles (Tomlinson: the inherent holes in 54 that allow rods 60 to pass through the rack 54 as shown in figs. 12-13), and the rods of the base are configured to extend through the rack receptacles of the rack (Tomlinson: see figs. 12-13); 
a tray (Tomlinson: 52) comprising a tray bottom (Tomlinson: bottom surface of 64 (opposite the top surface of 64)) configured to be removably placed on the cartridges, the tray has receptacles (Tomlinson: 72) and the rods are configured to engage the receptacles in the tray (Tomlinson: para 0047), the rods are configured to guide alignment of the tray with the rack (Tomlinson: para 0047), the tray has a platform (Tomlinson: 64) with platform holes (Tomlinson: 68) configured to be substantially coaxially aligned with respective ones of the support holes (Tomlinson: see fig. 13 and fig. 16), and the tray has a funnel (Tomlinson: 70, please note a funnel as defined by dictionary.com is “a flue, tube, or shaft” therefore, since the walls 70 of the tray 52 form a tube or a shaft, the claims as recited are anticipated. https://www.dictionary.com/browse/funnel accessed 9/29/2021) extending from the platform, wherein the funnel forms a perimeter (Tomlinson: see 70 and 68 in fig. 13) around the platform holes, such that the platform holes are configured to be conduits for product to be placed in the cartridges (Tomlinson: see fig. 13 and 16).
Tomlinson is silent on bushings configured to be removably mounted to respective ones of the rods on a top of the rack and below a bottom of the tray.
However, Schwarz teaches using removable bushings (Schwarz: 99) mounted on rods (Schwarz: 98) to precisely control distance between two plates (Schwarz: 84, c. 7, l. 60-65 and fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of Tomlinson with addition of removable bushings mounted on rods as taught by Schwarz in order to precisely define and control the distance between the rack and the tray (Schwarz: c. 7, l. 60-65). 
Regarding claim 23, as shown in claim 21, the combination of Tomlinson and Schwarz teaches wherein the base and the rack are separate components (Tomlinson: see rack 54 and base 56 are separate and distinct in fig. 12-13).
The combination of Tomlinson and Schwarz does not explicitly teach that the rack can be removed from the base.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the base and rack separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
The combination of Tomlinson and Schwarz, as shown above, teaches the rack can be placed on the base (Tomlinson: see figs. 13-14)
Regarding claim 24, as shown in claim 21, the combination of Tomlinson and Schwarz does not explicitly teach the rack is removable relative to the base and replaceable with a second rack having a different height for accommodating cartridges having different heights.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the rack separable, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (different height of the rack) and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
Regarding claim 25, as shown in claim 21, the combination of Tomlinson and Schwarz teaches wherein the support holes comprise a support hole inner diameter that is greater than a cartridge outer diameter of the cartridges (Tomlinson: see fig. 12-13, the cartridges 16 are placed inside the support holes 58 and therefore will inherently have this feature).
Regarding claim 26, as shown in claim 21, the combination of Tomlinson and Schwarz teaches wherein both the base and the platform are substantially flat (Tomlinson: see fig. 12-13, the base 56 and the platform 64 are substantially flat).
Regarding claim 27, as shown in claim 21, the combination of Tomlinson and Schwarz teaches wherein the platform of the tray is opposite the tray bottom (Tomlinson: platform 64 is on the opposite side of the tray bottom (the bottom surface of 64).
Regarding claim 28, as shown in claim 27, the combination of Tomlinson and Schwarz teaches wherein the tray bottom comprises cartridge recesses (Tomlinson: 64b in fig. 16) that circumscribe respective ones of the platform holes (Tomlinson: 68), and the cartridge recesses are configured to receive tops of respective ones of the cartridges (Tomlinson: see 68b in fig. 16).
Regarding claim 29, as shown in claim 21, the combination of Tomlinson and Schwarz teaches wherein the platform holes have a platform hole diameter that is less than a cartridge inner diameter of the cartridges (Tomlinson: see fig. 16, the top of the platform hole 68 has a smaller diameter than top of cartridge 16 inner diameter).
 
Regarding claim 30, as shown in claim 29, the combination of Tomlinson and Schwarz teaches wherein the platform holes taper down in diameter from the platform to the tray bottom (Tomlinson:  see platform holes 68 fig. 16), such that a platform diameter at a top of the platform is larger than a tray bottom diameter at a bottom of the tray bottom (Tomlinson:  see platform holes 68 and relative diameter at the top of the platform 68 and at the bottom of the tray bottom in fig. 16).
Regarding claim 33, Tomlinson teaches a cartridge processing system (Tomlinson: apparatus shown in fig. 13), comprising: 
a base (Tomlinson: 56) configured to support cartridges (Tomlinson: 16) on an underlying support surface (Tomlinson: top surface of 56), the base comprises rods (Tomlinson: 60) extending from the base; 
a rack (Tomlinson: 54) with support holes (Tomlinson: 58) configured to support respective ones of the cartridges on the base (Tomlinson: see figs. 12-13), the rack comprises rack receptacles (Tomlinson: the inherent holes in 54 that allow rods 60 to pass through the rack 54 as shown in figs. 12-13), and the rods of the base are configured to extend through the rack receptacles of the rack (Tomlinson: see figs. 12-13); 
a tray (Tomlinson: 52) comprising a tray bottom (Tomlinson: bottom surface of 64 (opposite the top surface of 64)) configured to be removably placed on tops of the cartridges, the tray has receptacles (Tomlinson: 72) and the rods are configured to engage the receptacles in the tray (Tomlinson: para 0047), the rods are configured to guide alignment of the tray with the rack (Tomlinson: para 0047), the tray has a platform (Tomlinson: 64) with platform holes (Tomlinson: 68) configured to be substantially coaxially aligned with respective ones of the support holes (Tomlinson: see fig. 13 and fig. 16), the tray has a funnel (Tomlinson: 70, please note a funnel as defined by dictionary.com is “a flue, tube, or shaft” therefore, since the walls 70 of the tray 52 form a tube or a shaft, the claims as recited are anticipated. https://www.dictionary.com/browse/funnel accessed 9/29/2021) extending from the platform, wherein the funnel forms a perimeter (Tomlinson: see 70 and 68 in fig. 13) around the platform holes, such that the platform holes are configured to be conduits for product to be placed in the cartridges (Tomlinson: see fig. 13 and 16), the platform holes taper down in diameter from the platform to the tray bottom (Tomlinson:  see platform holes 68 fig. 16) such that a platform diameter at a top of the platform is larger than a tray bottom diameter at a bottom of the tray bottom (Tomlinson:  see platform holes 68 and relative diameter at the top of the platform 68 and at the bottom of the tray bottom in fig. 16).
Tomlinson is silent on bushings configured to be removably mounted to respective ones of the rods on a top of the rack and below a bottom of the tray.
However, Schwarz teaches using removable bushings (Schwarz: 99) mounted on rods (Schwarz: 98) to precisely control distance between two plates (Schwarz: 84, c. 7, l. 60-65 and fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of Tomlinson with addition of removable bushings mounted on rods as taught by Schwarz in order to precisely define and control the distance between the rack and the tray (Schwarz: c. 7, l. 60-65). 

Claims 31 and 35 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tomlinson in view of Schwarz and in further view of USPGP# 2017/0360239 of Rivera et al. (henceforth Rivera).
Regarding claim 31, as shown in claim 21, the combination of Tomlinson and Schwarz teaches wherein the cartridges are configured to comprise upper plugs (Tomlinson: 21) at the tops of the cartridges, and the upper plugs have a plug axial depth of insertion inside the cartridges (Tomlinson: see annotated fig. 8).
The combination of Tomlinson and Schwarz, as shown above, is silent on the cartridges comprising bottom plugs installed inside bottoms of the cartridges.
However, Rivera teaches a cartridge (Rivera: 10) having an upper plug (Rivera: 16) and a bottom plug (Rivera: 14).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of the combination of Tomlinson and Schwarz, as shown above, with addition of bottom plugs on cartridges as taught by Rivera in order to allow the cartridges to be filled from one side and emptied (by the user) from the opposite side which improves the sterility of the product in the cartridges, minimizes contamination and also provides tamper evident seals. 

    PNG
    media_image1.png
    560
    682
    media_image1.png
    Greyscale

Regarding claim 35, as shown in claim 33, the combination of Tomlinson and Schwarz teaches wherein the cartridges are configured to comprise upper plugs (Tomlinson: 21) at tops of the cartridges, and the upper plugs have a plug axial depth of insertion inside the cartridges (Tomlinson: see annotated fig. 8 above).
The combination of Tomlinson and Schwarz, as shown above, is silent on the cartridges comprising bottom plugs installed inside bottoms of the cartridges.
However, Rivera teaches a cartridge (Rivera: 10) have an upper plug (Rivera: 16) and a bottom plug (Rivera: 14).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of the combination of Tomlinson and Schwarz, as shown above, with addition of bottom plugs on cartridges as taught by Rivera in order to allow the cartridges to be filled from one side and emptied (by the user) from the opposite side which improves the sterility of the product in the cartridges, minimizes contamination and also provides tamper evident seals. 

Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tomlinson in view of Schwarz and Rivera and in further view of USPGP# 20050076969 of Tahil et al. (henceforth Tahil).
Regarding claim 32, as shown in claim 31, the combination of Tomlinson, Schwarz and Rivera is silent on the cartridge processing system further comprising a tamper configured to engage the tray, the tamper having a plurality of extensions configured to extend through respective ones of the platform holes and into respective ones of the cartridges.
However, Tahil teaches a cartridge processing system (Tahil: apparatus shown in fig. 6) comprising a tamper (Tahil: “tamping device” as described in para 82 and shown in fig. 10) configured to engage a tray (Tahil: 25), the tamper having a plurality of extensions (Tahil: 29) configured to extend through holes and into respective ones of the cartridges (Tahil: para 0081-0082).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of the combination of Tomlinson, Schwarz and Rivera with addition of a tamper as taught by Tahil in order to ensure uniform filling and allowing pushing in of overflowing material (Tahil: para 0011 and 0081). 
The combination of Tomlinson, Schwarz, Rivera and Tahil does not explicitly teach each extension has a distal axial length portion configured to substantially match the plug axial depth of insertion of the upper plugs in the cartridges.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to distal axial length portion configured to substantially match the plug axial depth of insertion of the upper plugs in the cartridges, since it has been held that discovering an optimum value of a result effective variable, such as to prevent overfilling, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 36, Tomlinson teaches a cartridge processing system (Tomlinson: apparatus shown in fig. 13), comprising: 
a base (Tomlinson: 56) configured to support cartridges (Tomlinson: 16) on an underlying support surface (Tomlinson: top surface of 56), the base comprises rods (Tomlinson: 60) extending from the base; 
a rack (Tomlinson: 54) with support holes (Tomlinson: 58) configured to support respective ones of the cartridges on the base (Tomlinson: see figs. 12-13), the rack comprises rack receptacles (Tomlinson: the inherent holes in 54 that allow rods 60 to pass through the rack 54 as shown in figs. 12-13), and the rods of the base are configured to extend through the rack receptacles of the rack (Tomlinson: see figs. 12-13 ), the cartridges are configured to comprise upper plugs (Tomlinson: 21) at the tops of the cartridges, and the upper plugs have a plug axial depth of insertion inside the cartridges (Tomlinson: see annotated fig. 8).
a tray (Tomlinson: 52) comprising a tray bottom (Tomlinson: bottom surface of 64 (opposite the top surface of 64)) configured to be removably placed on tops of the cartridges, the tray has receptacles (Tomlinson: 72) and the rods are configured to engage the receptacles in the tray (Tomlinson: para 0047), the rods are configured to guide alignment of the tray with the rack (Tomlinson: para 0047), the tray has a platform (Tomlinson: 64) with platform holes (Tomlinson: 68) configured to be substantially coaxially aligned with respective ones of the support holes (Tomlinson: see fig. 13 and fig. 16), the tray has a funnel (Tomlinson: 70, please note a funnel as defined by dictionary.com is “a flue, tube, or shaft” therefore, since the walls 70 of the tray 52 form a tube or a shaft, the claims as recited are anticipated. https://www.dictionary.com/browse/funnel accessed 9/29/2021) extending from the platform, wherein the funnel forms a perimeter (Tomlinson: see 70 and 68 in fig. 13) around the platform holes, such that the platform holes are configured to be conduits for product to be placed in the cartridges (Tomlinson: see fig. 13 and 16), the platform holes taper down in diameter from the platform to the tray bottom (Tomlinson:  see platform holes 68 fig. 16) such that a platform diameter at a top of the platform is larger than a tray bottom diameter at a bottom of the tray bottom (Tomlinson:  see platform holes 68 and relative diameter at the top of the platform 68 and at the bottom of the tray bottom in fig. 16).
Tomlinson is silent on bushings configured to be removably mounted to respective ones of the rods on a top of the rack and below a bottom of the tray.
However, Schwarz teaches using removable bushings (Schwarz: 99) mounted on rods (Schwarz: 98) to precisely control distance between two plates (Schwarz: 84, c. 7, l. 60-65 and fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of Tomlinson with addition of removable bushings mounted on rods as taught by Schwarz in order to precisely define and control the distance between the rack and the tray (Schwarz: c. 7, l. 60-65). 
The combination of Tomlinson and Schwarz, as shown above, is silent on the cartridges comprising bottom plugs installed inside bottoms of the cartridges.
However, Rivera teaches a cartridge (Rivera: 10) having an upper plug (Rivera: 16) and a bottom plug (Rivera: 14).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of the combination of Tomlinson and Schwarz, as shown above, with addition of bottom plugs on cartridges as taught by Rivera in order to allow the cartridges to be filled from one side and emptied (by the user) from the opposite side which improves the sterility of the product in the cartridges, minimizes contamination and also provides tamper evident seals. 
The combination of Tomlinson, Schwarz and Rivera is silent on the cartridge processing system further comprising a tamper configured to engage the tray, the tamper having a plurality of extensions configured to extend through respective ones of the platform holes and into respective ones of the cartridges.
However, Tahil teaches a cartridge processing system (Tahil: apparatus shown in fig. 6) comprising a tamper (Tahil: “tamping device” as described in para 82 and shown in fig. 10) configured to engage a tray (Tahil: 25), the tamper having a plurality of extensions (Tahil: 29) configured to extend through holes and into respective ones of the cartridges (Tahil: para 0081-0082).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of the combination of Tomlinson, Schwarz and Rivera with addition of a tamper as taught by Tahil in order to ensure uniform filling and allowing pushing in of overflowing material (Tahil: para 0011 and 0081). 
The combination of Tomlinson, Schwarz, Rivera and Tahil does not explicitly teach each extension has a distal axial length portion configured to substantially match the plug axial depth of insertion of the upper plugs in the cartridges.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to distal axial length portion configured to substantially match the plug axial depth of insertion of the upper plugs in the cartridges, since it has been held that discovering an optimum value of a result effective variable, such as to prevent overfilling, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tomlinson in view of Schwarz and in further view of USPGP# 20050076969 of Tahil et al. (henceforth Tahil).
Regarding claim 34, as shown in claim 33, the combination of Tomlinson and Schwarz is silent on the cartridge processing system further comprising a tamper configured to engage the tray, the tamper having a plurality of extensions configured to extend through respective ones of the platform holes and into respective ones of the cartridges.
However, Tahil teaches a cartridge processing system (Tahil: apparatus shown in fig. 6) comprising a tamper (Tahil: “tamping device” as described in para 82 and shown in fig. 10) configured to engage a tray (Tahil: 25), the tamper having a plurality of extensions (Tahil: 29) configured to extend through holes and into respective ones of the cartridges (Tahil: para 0081-0082).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of the combination of Tomlinson and Schwarz with addition of a tamper as taught by Tahil in order to ensure uniform filling and allowing pushing in of overflowing material (Tahil: para 0011 and 0081). 
The combination of Tomlinson, Schwarz, and Tahil does not explicitly teach each extension has a distal axial length portion configured to substantially match a plug axial depth of insertion of upper plugs in the cartridges.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to distal axial length portion configured to substantially match the plug axial depth of insertion of the upper plugs in the cartridges, since it has been held that discovering an optimum value of a result effective variable, such as to prevent overfilling, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments filed on 1/4/2022 have been fully considered:
Double patenting rejection (with respect to USP 10,604,292) are being held in abeyance.
All previous drawing objections have been overcome. However, new objections are made in light of the amendments.
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s. 
Applicant' s arguments, with respect to the rejection(s) of claim(s) 21 and 36 under USC 103 combination of Tomlinson and Narvekar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwarz.
Applicant’s arguments regarding claims 36 and Tahil, have been fully considered but are not persuasive. 
Regarding claims 36, Applicant contends that Tomlinson is used to fill lettuce which will be destroyed with tamping and therefore there is no motivation to combine with tamper of Tahil. However, Tomlinson indicates that it is desirable to provide uniform dispersion (para 0007) and prevent overfilling (para 0010) which is an issue that can be addressed by the provision of tamping means. Furthermore, tamping can also be used to clear material left in the funnels, wherein the tamping can be implemented at a pressure that would not damage the salad. Nonetheless, paragraphs 0002 and 0003 of Tomlinson state the product of the disclosed method is not limited to salad, and can be utilized to package other foods.
Applicant states that Examiner has only provided making integral structures separable but not wherein the rack can be placed on the base. In the first part of the rejection Examiner shows that Tomlinson teaches the rack 54 and base 56 are distinct and separate components and that the rack is placed on the base as shown in figs.13-14. In the second part of the rejection, Examiner uses case law to make the two parts separable such that the rack can be removed from the base. 
Regarding claims 36, Applicant contends that Tomlinson is used to fill lettuce which will be destroyed with tamping and therefore there is no motivation to combine with tamper of Tahil. However, Tomlinson indicates that it is desirable to provide uniform dispersion (para 0007) and prevent overfilling (para 0010) which is an issue that can be addressed by the provision of tamping means. Furthermore, tamping can also be used to clear material left in the funnels, wherein the tamping can be implemented at a pressure that would not damage the salad. Nonetheless, paragraphs 0002 and 0003 of Tomlinson state the product of the disclosed method is not limited to salad, and can be utilized to package other foods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731